FILED
                           NOT FOR PUBLICATION
                                                                             MAY 7 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


In re: ADAM LEE,                                 No.   16-15108

          Debtor,                                D.C. No.
______________________________                   1:15-cv-00472-SOM-BMK

ADAM LEE,
                                                 MEMORANDUM*
              Plaintiff-Appellant,

 v.

DANE S. FIELD, Trustee,

              Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Hawaii
                    Susan O. Mollway, District Judge, Presiding

                          Submitted February 15, 2018**
                               Honolulu, Hawaii

Before: O’SCANNLAIN, CLIFTON, and IKUTA, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Chapter 7 debtor Adam Lee appeals the district court’s order dismissing as

moot Lee’s appeal from the bankruptcy court’s order approving a sale of real

property. We have jurisdiction under 28 U.S.C. § 158(d)(1).

      Lee concedes that, because he did not obtain a stay of the sale order, 11

U.S.C. § 363(m) bars him from undoing the sale in this appeal. See In re

Onouli-Kona Land Co., 846 F.2d 1170, 1171 (9th Cir. 1988). No exception to the

§ 363(m) mootness rule is applicable in this context. See In re Filtercorp, Inc., 163

F.3d 570, 576–77 (9th Cir. 1998).

      We decline to exercise our discretion to grant the trustee’s request that we

impose sanctions on Lee.

      AFFIRMED.




                                          2